EXECUTION COPY

AMENDMENT NO. 8 TO
LOAN AND SERVICING AGREEMENT
This AMENDMENT NO. 8 TO LOAN AND SERVICING AGREEMENT, dated as of September 30,
2013 (this “Amendment”), is executed by and among DT WAREHOUSE IV, LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Borrower”), DT CREDIT COMPANY, LLC, an Arizona limited liability company,
as servicer (in such capacity, the “Servicer”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Backup Servicer, Paying Agent
and Securities Intermediary (“Paying Agent”), and THE ROYAL BANK OF SCOTLAND
PLC, as Program Agent for the Conduit Lenders and the Committed Lenders
(“Program Agent”) and as sole Managing Agent and sole Committed Lender.
Capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed thereto in the “Loan and Servicing Agreement” (defined below).
WITNESSETH:
WHEREAS, the Borrower, the Servicer, the Program Agent, the Paying Agent, the
Commercial Paper Conduits from time to time party thereto, and the Financial
Institutions from time to time party thereto entered into that certain Loan and
Servicing Agreement dated as of July 23, 2010, as amended by Amendment No. 1
dated as of May 13, 2011, Amendment No. 2 dated as of September 19, 2011,
Amendment No. 3 dated as of December 28, 2011, Amendment No. 4 dated as of March
15, 2012, Amendment No. 5 dated as of March 13, 2013, Amendment No. 6 dated as
of March 26, 2013 and Amendment No. 7 dated as of April 2, 2013 (the “Loan and
Servicing Agreement”);
WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Loan and Servicing Agreement as described below;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
SECTION 1.Amendment to the Loan and Servicing Agreement. Effective as of the
date hereof, and subject to the satisfaction of the conditions precedent and
subsequent set forth in Section 2 hereof, the definitions of “EBITDA” “Leverage
Ratio”, “Net Worth (Adjusted)” and “Overconcentration Amount” set forth in
Section 1.01 of the Loan and Servicing Agreement are hereby amended and restated
as follows:
“EBITDA” means, for the DT Entities On A Consolidated Basis any period, GAAP
earnings plus (i) total interest expense (including that portion attributable to
Capitalized Leases in accordance with GAAP and capitalized interest) of the DT
Entities On A Consolidated Basis with respect to all outstanding Indebtedness of
the DT Entities On A Consolidated Basis, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under interest rate agreements, but
excluding, however, the amortization of deferred financing fees plus (ii) all
unrecognized income required to be deferred in accordance




--------------------------------------------------------------------------------



with GAAP for such period, plus (iii) depreciation determined in accordance with
GAAP for such period plus (iv) taxes determined in accordance with GAAP for such
period.


“Leverage Ratio” means, on any Quarterly Measurement Date, the ratio computed by
dividing (a) the total assets of the DT Entities On A Consolidated Basis as of
such date, determined in accordance with GAAP by (b) Net Worth (Adjusted) on
such date.


“Net Worth (Adjusted)” means, at any time with respect to the DT Entities On A
Consolidated Basis, (i) Net Equity at such time, plus (ii) the aggregate amount
of Approved Indebtedness at such time, plus (iii) without duplication, the
preference value of preferred shares of the DT Entities On A Consolidated Basis,
plus (iv) all unrecognized income required to be deferred in accordance with
GAAP, minus (v) the sum of (x) the aggregate value of all Intangible Assets of
the DT Entities On A Consolidated Basis at such time determined in accordance
with GAAP and (y) the aggregate amount of all advances to employees of the DT
Entities at such time.


“Overconcentration Amount” means, at any time, the sum of (i) the amount, if
any, by which the aggregate Principal Balances of all Eligible Contracts as to
which the related Contract Debtor is rated “B” or below pursuant to the Credit
and Collection Policy exceeds the product of 75.00% and the aggregate Principal
Balances of all Eligible Contracts at such time, plus (ii) the amount, if any,
by which the aggregate Principal Balances of all Eligible Contracts as to which
the related Contract Debtor is rated “C” or below pursuant to the Credit and
Collection Policy exceeds the product of 40.00% and the aggregate Principal
Balances of all Eligible Contracts at such time, plus (iii) the amount, if any,
by which the aggregate Principal Balances of all Eligible Contracts as to which
the related Contract Debtor is rated “C-” or below pursuant to the Credit and
Collection Policy exceeds the product of 9.00% and the aggregate Principal
Balances of all Eligible Contracts at such time, plus (iv) the amount, if any,
by which the aggregate Principal Balances of all Eligible Contracts as to which
the related Contract Debtor is rated “D+” or below pursuant to the Credit and
Collection Policy exceeds the product of 2.50% and the aggregate Principal
Balances of all Eligible Contracts at such time, plus (v) the amount, if any, by
which the aggregate Principal Balances of all Eligible Contracts as to which the
Contract Debtors have an address in a particular State (other than Texas or
Florida) exceeds the product of 15% and the aggregate Principal Balances of all
Eligible Contracts at such time, plus (vi) the amount, if any, by which the
aggregate Principal Balances of all Eligible Contracts as to which the Contract
Debtors have an address in Texas exceeds the product of 30% and the aggregate
Principal Balances of all Eligible Contracts at such time, plus (vii) the
amount, if any, by which the aggregate Principal Balances of all Eligible
Contracts as to which the Contract Debtors have an address in Florida exceeds
the product of 22.5% and the aggregate Principal Balances of all Eligible
Contracts at such time, plus (viii) the amount by which the aggregate Principal
Balances of all Eligible Contracts as to which all or part in excess of 10.00%
of any Scheduled Payment is 31 or more but less than 61 days delinquent exceeds
the product of 5.00% and the aggregate Principal Balances of all Eligible
Contracts at such time, plus (ix) the amount by which the aggregate Principal
Balances of all Eligible




--------------------------------------------------------------------------------



Contracts as to which the original term to maturity exceeds sixty-eight (68)
months exceeds the product of 20.00% and the aggregate Principal Balances of all
Eligible Contracts at such time, plus (x) the amount by which the aggregate
Principal Balances of all Eligible Contracts for which the related Obligors do
not have a service contract with DTCS or the Originator in place exceeds the
product of 10.00% and the aggregate Principal Balances of all Eligible Contracts
at such time.
SECTION 2.    Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof upon receipt by the Program Agent of counterparts of this
Amendment executed by each of the parties hereto.
SECTION 3.    Representations, Warranties and Confirmations. Each of the
Servicer and the Borrower hereby represents and warrants that:
3.1        It has the power and is duly authorized to execute and deliver this
Amendment.
3.2        The execution and delivery of this Amendment has been duly authorized
by all corporate or limited liability company action necessary on its part.
3.3        This Amendment and the Loan and Servicing Agreement as amended
hereby, constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.
3.4        Immediately prior, and after giving all effect, to this Amendment,
the covenants, representations and warranties of each such party, respectively,
set forth in the Loan and Servicing Agreement and as amended hereby, are true
and correct in all material respects as of the date hereof (except to the extent
such representations or warranties relate solely to an earlier date and then as
of such date).
3.5        Immediately prior, and after giving all effect, to this Amendment, no
event, condition or circumstance has occurred and is continuing which
constitutes an Event of Termination or Incipient Event of Termination.
SECTION 4.    Entire Agreement. The parties hereto hereby agree that this
Amendment constitutes the entire agreement concerning the subject matter hereof
and supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.
SECTION 5.    Effectiveness of Amendment. Except as expressly amended by the
terms of this Amendment, all terms and conditions of the Loan and Servicing
Agreement shall remain in full force and effect and are hereby ratified and
confirmed. This Amendment is effective only for the specific purpose for which
it is given and shall not operate as a consent, waiver, amendment or other
modification of any other term or condition set forth in the Loan and Servicing
Agreement or any right, power or remedy of any Program Agent under the Loan and
Servicing Agreement. Upon the effectiveness of this Amendment, each




--------------------------------------------------------------------------------



reference in the Loan and Servicing Agreement to “this Agreement” or “this Loan
and Servicing Agreement” or words of like import shall mean and be references to
the Loan and Servicing Agreement as amended hereby, and each reference in any
other Facility Document to the Loan and Servicing Agreement or to any terms
defined in the Loan and Servicing Agreement which are modified hereby shall mean
and be references to the Loan and Servicing Agreement or to such terms as
modified hereby.
SECTION 6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.    Severability. In case any provision in this Amendment will be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.
SECTION 8.    Binding Effect. This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.
SECTION 9.    Headings. The Section headings herein are for convenience only and
will not affect the construction hereof.
SECTION 10.    Novation. This Amendment does not constitute a novation or
termination of the Loan and Servicing Agreement or any Facility Document and all
obligations thereunder are in all respects continuing with only the terms
thereof being modified as provided herein.
SECTION 11.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.
DT WAREHOUSE IV, LLC
By: /s/Jon Ehlinger            
Name: Jon Ehlinger
Title: Secretary
DT CREDIT COMPANY, LLC
By: /s/Jon Ehlinger            
Name: Jon Ehlinger
Title: Secretary
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Backup Servicer, Paying Agent and Securities Intermediary
By: /s/Jeanine C. Casey        
Name: Jeanine C. Casey
Title: Vice President

[Signature Page to RBS Amendment No. 8 to Loan and Servicing Agreement]

--------------------------------------------------------------------------------



THE ROYAL BANK OF SCOTLAND PLC
as Program Agent, sole Managing Agent and sole
Committed Lender
By: RBS Securities Inc., as agent


By: /s/Michael Zappaterrini        
Name: Michael Zappaterrini
Title: Managing Director
















































    

[Signature Page to RBS Amendment No. 8 to Loan and Servicing Agreement]